Citation Nr: 1432551	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The August 2007 rating decision continued the evaluation of PTSD at 50 percent disabling.  In an October 2009 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent effective October 23, 2008- the date of the most recent VA examination.  The Veteran also was awarded a total disability evaluation based on individual unemployabilty due to service connected disability, effective from October 2008.  

In March 2013, the Board remanded the case for the RO to schedule the Veteran for a Travel Board hearing at the Huntington, West Virginia RO.

This hearing was scheduled for October 2, 2013; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

In December 2013, the Board remanded the case for additional development, including a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

Without good cause, the Veteran failed to report for a VA examination pertaining to his claim for entitlement to an increased rating for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The Veteran's claim for entitlement to an increased rating for posttraumatic stress disorder (PTSD) is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board sought a current examination of the Veteran in connection with his claim for an increased rating.  This was scheduled to take place in February 2014.  The Veteran did not appear for the February 2014 VA examination.  The regulations provide under 38 C.F.R. § 3.655 (2013) that when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  The February 2014 Supplemental Statement of the Case notified the Veteran and his representative of the requirements of 38 C.F.R. § 3.655.  In his March 2014 Informal Hearing Presentation, the Veteran's representative acknowledged that the Veteran failed to report for the February 2014 VA examination; however, neither the Veteran nor his representative have indicated why the Veteran failed to report for the examination or argued that he had good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to not receiving notice of it. Therefore, the Board does not find that there was good cause for the Veteran missing the February 2014 examination and the claim is denied.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997). 


ORDER

A rating in excess of 70 percent disabling for PTSD, to include the issue of a rating in excess of 50 percent prior to October 23, 2008, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


